Citation Nr: 1130191	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-30 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for anxiety disorder to include as secondary to service-connected disabilities.  

2. Entitlement to an initial rating higher than 10 percent for bilateral pes planus and plantar fasciitis.  

2. Entitlement to service connection for respiratory disease. 



REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1991 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2005 and in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2009, the Board denied the claim of service connection for anxiety disorder to include as secondary to service-connected disabilities and the claim for increase for bilateral pes planus and plantar fasciitis.  The Board remanded the claim of service connection for respiratory disease for further development.  

The Veteran appealed the Board's decision, denying service connection for anxiety disorder to include as secondary to service-connected disabilities and the claim for increase for bilateral pes planus and plantar fasciitis to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in August 2010, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

On the claim of service connection for anxiety disorder, in the Joint Motion, the parties agreed that the Board did not provide an adequate statement of reasons or bases addressing continuity of symptomatology.  


The Board then further developed the case and obtained an opinion from the Veterans Health Administration.  The Veteran subsequently submitted additional evidence and did not waive the right to have the evidence initially considered by the RO.  

On the claim for increase for bilateral pes planus and plantar fasciitis, in the Joint Motion, the parties agreed that the Board did not provide an adequate reasons or bases as to whether the demonstrated symptomatology warranted a higher rating pursuant to 38 C.F.R. § 4.7.  In order to comply with the Court's Order, a remand is necessary.

On the claim of service connection for respiratory disease, the Board remanded the claim n June 2009 at which time the Veteran's representative was the Texas Veterans Commission.  In April 2011, the Veteran signed VA Form 21-22a executing a power of attorney to Michael R. Viterna, the attorney who represented him before the Court.  As the case is remanded for further development, the Veteran's attorney should be afforded the opportunity to submit additional argument on the claims, including the claim of service connection for respiratory disease.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the current level of severity of bilateral pes planus.  

The examiner is asked to address the following:

Whether there is severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and callosities characteristic of bilateral pes planus. 


2.  Ask the Veteran's attorney whether he wants to submit aditional argument on the claim for increase for bilateral pes planus and plantar fasciitis and the claim of service connection for respiratory disease.

3.  After the requested development has been completed, adjudicate the claims, considering all the evidence of record, including the medical opinion of R. D. Hall, MD, dated in May 2011.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


